United States Court of Appeals
                      For the First Circuit


No. 16-1254

    SCOTT PHILLIPS, individually and on behalf of all others
                       similarly situated,

                      Plaintiff, Appellant,

                                v.

              EQUITY RESIDENTIAL MANAGEMENT, L.L.C.,

                       Defendant, Appellee.


                           ERRATA SHEET

     The opinion of this Court, issued on December 12, 2016, is
amended as follows:

     On page 4, footnote 3, line 3, change "2016" to "2013"